 1   LAW OFFICE OF DANIEL MARKS
     DANIEL MARKS, ESQ.
 2   Nevada State Bar No. 002003
     office@danielmarks.net
 3   ADAM LEVINE, ESQ.
     Nevada State Bar No. 004673
 4   alevine@danielmarks.net
     610 South Ninth Street
 5   Las Vegas, Nevada 89101
     (702) 386-0536: FAX (702) 386-6812
 6   Attorneys for Plaintiff

 7   WENDY M. KRINCEK, ESQ., Bar # 6417
     Z. KATHRYN BRANSON, ESQ., Bar # 11540
 8   LITTLER MENDELSON, P.C.
     3960 Howard Hughes Parkway
 9   Suite 300
     Las Vegas, Nevada 89169-5937
10   Telephone:    702.862.8800
     Fax No.:      702.862.8811
11   E-mail: wkrincek@littler.com
     E-mail: kbranson@littler.com
12

13                                  UNITED STATES DISTRICT COURT

14                                   FOR THE DISTRICT OF NEVADA

15

16   PHILLIP MARTINEZ,                                  Case No. 2:19-cv-00456-KJD-NJK

17          Plaintiff,

18   vs.                                                STIPULATION TO EXTEND PLAINTIFF’S
                                                        RESPONSE TO DEFENDANT
19   ALBERTSON’S, LLC, a foreign-limited                ALBERTSON’S, LLC’ MOTION TO
     liability company; XYZ COMPANIES I                 DISMISS [Doc. 4]
20   through X, inclusive                               (Second Request)

21         Defendants.
     ________________________________/
22

23          IT IS HEREBY AGREED AND STIPULATED between the parties and undersigned counsel

24   that the deadline for Plaintiff to file his Response to Defendant Albertson’s, LLC’S Motion to Dismiss


                                                       1
 1   [Doc.4] be extended for a period of 14 days, from its current due date of April 29, 2019 to on or before

 2   May 13, 2019 due to the Plaintiff’s counsel’s hearing, arbitration and briefing schedule. This request is

 3   submitted with good cause and not for improper purpose or to cause undue delay.

 4   DATED this _th day of April, 2019.                  DATED this _th day of April, 2019.

 5   LAW OFFICE OF DANIEL MARKS                          LITTLER MENDELSON

 6
      /s/ Adam Levine, Esq.                               /s/Wendy M. Krincek, Esq.             .
 7   DANIEL MARKS, ESQ.                                  WENDY MEDURA KRINCEK, ESQ.
     Nevada State Bar No. 002003                         Nevada State Bar No. 006417
 8   office@danielmarks.net                              wkrincek@littler.com
     ADAM LEVINE, ESQ.                                   Z. KATHRYN BRANSON, ESQ.
 9   Nevada State Bar No. 004673                         Nevada State Bar No. 011540
     alevine@danielmarks.net                             kbranson@littler.com
10   610 South Ninth Street                              3960 Howard Hughes Pkwy., Suite 300
     Las Vegas, Nevada 89101                             Las Vegas, Nevada 89169
11   Attorneys for Plaintiff                             Attorneys for Defendant Albertson’s, LLC

12                                                  ORDER

13          IT IS SO ORDERED.

14                                                ____________________________________________
                                                  UNITED STATES DISTRICT JUDGE
15

16               1st
     DATED this ______         May
                       day of ______________________, 2019.

17

18

19

20

21

22

23

24


                                                        2
